[Cite as State v. Moncrief, 2013-Ohio-4571.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                        :

                 Plaintiff-Appellee,                  :
                                                                     No. 13AP-391
v.                                                    :          (C.P.C. No. 04CR09-6077)

Christopher T. Moncrief,                              :     (ACCELERATED CALENDAR)

                 Defendant-Appellant.                 :




                                               D E C I S I O N

                                     Rendered on October 15, 2013


                 Ron O'Brien, Prosecuting Attorney, and Kimberly M. Bond,
                 for appellee.

                 Christopher T. Moncrief, pro se.

                   APPEAL from the Franklin County Court of Common Pleas

KLATT, P.J.
        {¶ 1} Defendant-appellant, Christopher T. Moncrief, appeals from a judgment of
the Franklin County Court of Common Pleas denying his motion to withdraw guilty plea.
Because the trial court did not abuse its discretion, we affirm that judgment.
I. Factual and Procedural Background
        {¶ 2} In 2004, appellant was indicted with one count of aggravated murder with a
death-penalty specification and one count of aggravated robbery.                 Both counts also
contained firearm specifications. Appellant proceeded to a jury trial but, during that trial,
appellant decided to enter a guilty plea to one count of murder and a firearm
specification. The trial court accepted his guilty plea, found him guilty, and sentenced
him accordingly. Appellant did not timely appeal his conviction.
No. 13AP-391                                                                                2

       {¶ 3} In 2007, appellant filed in the trial court a petition for postconviction relief,
as well as a motion to withdraw his guilty plea. Both claimed that his trial counsel coerced
him into entering a guilty plea. The trial court denied both requests, and this court
affirmed. State v. Moncrief, 10th Dist. No. 08AP-153, 2008-Ohio-4594. As it related to
his motion to withdraw, this court concluded that appellant's claims of coercion in his
affidavit were contradicted by his own statements, and insufficient to meet his burden of
showing a manifest injustice. Id. at ¶ 13-14. Undeterred, appellant filed another motion
to withdraw his guilty plea on December 4, 2012. Appellant again alleged that his trial
counsel coerced him into entering his guilty plea. The trial court denied appellant's
motion, noting that the motion presented no new issues for the court to consider.
II. The Appeal
       {¶ 4} Appellant appeals and assigns the following errors:
              [1.] The trial court erred to the prejudice of the appellant in
              dismissing the latest motion to withdraw guilty plea based
              upon res judicata grounds when such petition was his first in
              violation of appellant's absolute right to procedural due
              process of law under the Ohio and U.S. Constitution.

              [2.] It was prejudicial error for the court below to dismiss on
              res judicata grounds where appellant alleged the ineffective
              assistance of trial counsel.

              [3.] It was an abuse of discretion and prejudicial error for the
              court below not to order an evidentiary hearing in this case.

              [4.] An evidentiary hearing and relief was warranted where
              appellant presented allegations that connoted constitutional
              structural defect and the lack of personal jurisdiction in the
              trial court.

      A. The Trial Court's Denial of Appellant's Second Motion to Withdraw
Guilty Plea

       {¶ 5} Because appellant's first and second assignments of error both address the
trial court's application of res judicata to deny his second motion to withdraw, we will
address them together.
       {¶ 6} Crim.R. 32.1 permits a motion to withdraw a guilty plea "only before
sentence is imposed; but to correct manifest injustice the court after sentence may set
No. 13AP-391                                                                               3

aside the judgment of conviction and permit the defendant to withdraw his or her plea."
Manifest injustice relates to some fundamental flaw in the proceedings which results in a
miscarriage of justice or is inconsistent with the demands of due process. State v.
Williams, 10th Dist. No. 03AP-1214, 2004-Ohio-6123, ¶ 5. Manifest injustice " 'is an
extremely high standard, which permits a defendant to withdraw his guilty plea only in
extraordinary cases.' " State v. Tabor, 10th Dist. No. 08AP-1066, 2009-Ohio-2657, ¶ 6,
quoting State v. Price, 4th Dist. No. 07CA47, 2008-Ohio-3583, ¶ 11. A defendant seeking
to withdraw a guilty plea following imposition of sentence bears the burden of
establishing manifest injustice with specific facts either contained in the record or
supplied through affidavits submitted with the motion. State v. Garcia, 10th Dist. No.
08AP-224, 2008-Ohio-6421, ¶ 11, citing State v. Gegia, 157 Ohio App. 3d 112, 2004-Ohio-
2124 (9th Dist.).
       {¶ 7} A motion made pursuant to Crim.R. 32.1 is addressed to the sound
discretion of the trial court. State v. Smith, 49 Ohio St. 2d 261 (1977), paragraph two of
the syllabus. Therefore, this court's review of a trial court's denial of a post-sentence
motion to withdraw a guilty plea is limited to a determination of whether the trial court
abused its discretion. State v. Conteh, 10th Dist. No. 09AP-490, 2009-Ohio-6780, ¶ 16.
Absent an abuse of discretion on the part of the trial court, its decision concerning a post-
sentence motion to withdraw guilty plea must be affirmed. State v. Xie, 62 Ohio St. 3d
521, 527 (1992). Although an abuse of discretion is typically defined as an unreasonable,
arbitrary, or unconscionable decision, State v. Beavers, 10th Dist. No. 11AP-1064, 2012-
Ohio-3654, ¶ 8, we note that no court has the authority, within its discretion, to commit
an error of law. State v. Beechler, 2d Dist. No. 09-CA-54, 2010-Ohio-1900, ¶ 70.
       {¶ 8} The doctrine of res judicata may bar claims made in successive postsentence
motions to withdraw plea that were or could have been made in a previous motion. State
v. Tovar, 10th Dist. No. 11AP-1106, 2012-Ohio-6156, ¶ 17-18; State v. Cale, 11th Dist. No.
2000-L-034 (Mar. 23, 2001). For example, the defendant in Tovar filed a motion to
withdraw guilty plea in which he asserted a claim that the trial court failed to comply with
R.C. 2943.031 when it accepted his plea. The trial court denied that motion, and Tovar
did not appeal from that judgment. Several years later, Tovar filed another motion to
withdraw guilty plea and again asserted that the trial court did not comply with R.C.
No. 13AP-391                                                                             4

2943.031. This time the trial court granted the motion. This court reversed, concluding
in part that res judicata barred Tovar from relitigating the same issue a second time.
Tovar at ¶ 18. Here, appellant asserted his claim of coercion in his first motion to
withdraw. The trial court denied that motion. Res judicata bars him from attempting to
relitigate the same issue in a second motion to withdraw plea.
       {¶ 9} Appellant argues, however, that this is not his second motion to withdraw
guilty plea because the trial court originally construed his first motion to withdraw as a
petition for postconviction relief. We disagree. Even though the trial court stated that it
would construe his first motion as a petition for postconviction relief, it went on to
address the merits of his motion as one seeking the withdrawal of a plea. Additionally, in
his first appeal, we addressed the trial court's decision as one denying a motion to
withdraw a guilty plea. Moncrief at ¶ 9-14. Thus, the present motion is appellant's second
postsentence motion to withdraw a plea.
       {¶ 10} We overrule appellant's first and second assignments of error.
       B. The Trial Court's Denial of Appellant's Motion Without a Hearing
       {¶ 11} Appellant contends in his third and fourth assignments of error that the
trial court should have held a hearing on his motion to withdraw. We disagree.
       {¶ 12} A trial court is not automatically required to hold a hearing on a post-
sentence motion to withdraw a guilty plea. State v. Spivakov, 10th Dist. No. 13AP-32,
2013-Ohio-3343, ¶ 11, citing State v. Barrett, 10th Dist. No. 11AP-375, 2011-Ohio-4986,
¶ 9. A hearing must only be held if the facts alleged by the defendant, accepted as true,
would require that the defendant be allowed to withdraw the plea. Id. A trial court's
decision whether to hold a hearing on a postsentence motion to withdraw is subject to
review for abuse of discretion. Id. at ¶ 10.
       {¶ 13} Here, because the application of res judicata to appellant's second motion to
withdraw was clear, the trial court did not abuse its discretion by deciding the motion
without a hearing. State v. Britford, 10th Dist. No. 11AP-646, 2012-Ohio-1966, ¶ 12,
citing State v. Thomson, 6th Dist. No. L-05-1213, 2006-Ohio-1224, ¶ 58. Accordingly, we
overrule appellant's third and fourth assignments of error.
No. 13AP-391                                                                         5

III. Conclusion
      {¶ 14} The trial court did not abuse its discretion by denying appellant's second
postsentence motion to withdraw guilty plea without a hearing. Accordingly, we overrule
appellant's four assignments of error and affirm the judgment of the Franklin County
Court of Common Pleas.
                                                                   Judgment affirmed.

                          BROWN and SADLER, JJ., concur.